 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     CARLOS ALBERTO BARVOZA-CASILLAS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  )   Case No. 1:18-cr-00088 LJO-SKO
                                                )
12                     Plaintiff,               )   STIPULATION TO MODIFY CONDITIONS
                                                )   OF PRETRIAL RELEASE; ORDER THEREON
13   vs.                                        )
                                                )   JUDGE: Hon. Erica P. Grosjean
14   CARLOS ALBERTO BARVOZA-                    )
     CASILLAS,                                  )
15                                              )
                      Defendant.                )
16                                              )
17
18           IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Vincenza Rabenn, counsel for plaintiff, and Assistant
20   Federal Defender Eric V. Kersten, counsel for defendant Carlos Alberto Barvoza-Casillas, that
21   Mr. Barvoza-Casillas’ conditions of release may be modified to permit Mr. Barvoza-Casillas to
22   spend the nights of April 24, 2019, and April 28, 2019, at the residence of Arturo Lopez, located
23   at 4378 North Cornelia Avenue, in Fresno, California. Mr. Barvoza-Casillas resides in Oakland,
24   California. This modification is requested to allow Barvoza-Casillas’ to spend the requested
25   nights in Fresno prior to appearing in court on the mornings of April 25, 2019, and April 29,
26   2019.
27           Mr. Barvoza-Casillas’ does not possess a driver’s license. His nephew, Cesar Juarez, has
28   been assisting Barvoza-Casillas with transportation, but Juarez cannot take time off work on
 1   April 25, 2019, and April 29. The requested modification will allow Mr. Barvoza-Casillas to
 2   travel to Fresno by train, where he will spend one night in Fresno, on two occasions, before
 3   appearing in court and then returning to his residence in Oakland.
 4           Pursuant to the existing Order Setting Conditions of Release, special condition “M”
 5   provides:
 6                    CURFEW: You must remain inside your residence between the hours of
                      10:00 p.m. and 6:00 a.m., every day, unless your absence is pre-approved
 7                    by the PSO
 8
 9           Barvoza-Casillas was initially released to the Westcare 90-day inpatient treatment

10   program in April 2018. He successfully completed the program in July 2018. He was initially

11   released on conditions including home detention, and complied with all terms and conditions of

12   his release. Thereafter, in February 2019, Barvoza-Casillas’ conditions of release were modified

13   and the home detention condition was reduced to a curfew because Barvoza-Casillas continued

14   to comply all conditions of his release and he desired more flexibility to attend classes.

15           Darryl Walker, Mr. Barvoza-Casillas’ Pretrial Services Officer in the Eastern District of

16   California, and Nelson Barao, Barvoza-Casillas’ courtesy supervision officer in the Northern

17   District of California have been consulted regarding this proposed modification. Neither has any

18   objection.

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

     Barvoza-Casillas: Stipulation
     and Proposed Order
                                                      2
 1           The parties respectfully request that the Court temporarily modify the conditions of
 2   release as set forth above. All other conditions of Mr. Barvoza-Casillas’ pretrial release shall
 3   remain in full force and effect.
 4                                                 Respectfully submitted,
 5                                                 McGREGOR W. SCOTT
                                                   United States Attorney
 6
 7   Date: April 16, 2019                          /s/ Vincenza Rabenn
                                                   VINCENZA RABENN
 8                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
 9
10                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
11
12   Date: April 16, 2019                          /s/ Eric V. Kersten
                                                   ERIC V. KERSTEN
13                                                 Assistant Federal Defender
                                                   Attorney for Defendant
14                                                 CARLOS ALBERTO BARVOZA-CASILLAS
15
16
                                                 ORDER
17
             Pursuant to the parties’ stipulation, the Court modifies Special Condition 7(m) to allow
18
     Carlos Alberto Barvoza-Casillas to spend the nights of April 24, 2019, and April 28, 2019 at the
19
     residence of Arturo Lopez, located at 4378 North Cornelia Avenue, in Fresno, California.
20
21   IT IS SO ORDERED.
22
         Dated:      April 17, 2019                            /s/
23                                                        UNITED STATES MAGISTRATE JUDGE
24
25
26
27

28

     Barvoza-Casillas: Stipulation
     and Proposed Order
                                                      3
